831 F.2d 1063
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jesse BRUMELY and Thomas Crum, Plaintiffs-Appellees,v.George WILSON;  Al C. Parker;  J.W.  Travis;  BobbyBurchett;  and Timothy Barnes, Defendants-Appellants.
No. 86-5544.
United States Court of Appeals, Sixth Circuit.
Oct. 30, 1987.

Before MERRITT, KRUPANSKY and DAVID A. NELSON, Circuit Judges.
PER CURIAM.


1
The Appellants timely appealed from an order in which the district court sua sponte granted partial summary judgment in favor of plaintiffs-appellees Jesse Brumley (Brumley) and Thomas Crum (Crum).  The district court held that Brumley and Crum were subjected to a prison disciplinary proceeding that failed to afford minimum procedural due process of law, and that the Appellants were not protected by qualified immunity.  The Appellants were not given an opportunity to oppose the sua sponte motion prior to the district court's decision to grant partial summary judgment.


2
Upon consideration of the briefs of counsel and the pro se brief submitted by Brumley and Crum, together with the record herein, it is determined that the Appellants should have been permitted time in which to file a response in opposition to the motion.  Accordingly, the judgment of the district court is hereby REVERSED and REMANDED for further proceedings consistent with Rule 56(c) of the Federal Rules of Civil Procedure.